Citation Nr: 9913366	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  94-20 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability.

2.  Entitlement to service connection for coronary artery 
disease with hypertension.

3.  Entitlement to service connection for defective vision 
secondary to service-connected residuals of a perforated 
right tympanic membrane.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to an increased (compensable) rating for 
residuals of a perforated right tympanic membrane.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1993 rating decision by the RO 
that denied, in pertinent part, claims of entitlement to 
service connection for a stomach disability, PTSD, coronary 
artery disease with hypertension, and secondary service 
connection for defective vision.  The RO also confirmed and 
continued a previously assigned zero percent rating for 
residuals of a perforated right tympanic membrane.

The Board notes that the veteran has raised the issue of 
entitlement to service connection for bilateral hearing loss.  
It also appears from his written correspondence that he has 
argued that defective vision may be due to damage to blood 
vessels that were ruptured at the same time his tympanic 
membrane was perforated.  Such argument raises a question of 
"direct" service connection for defective vision; however, 
the issue developed for the Board's review was limited to a 
claim of secondary service connection.  Since such questions 
have not been developed for appellate review, they are 
referred to the RO for appropriate action.  (It should be 
pointed out that a claim of service connection for bilateral 
hearing loss was previously considered in August 1980.)

The Board also notes that service connection is already in 
effect for paralysis of the external rectus of the right eye.  
This disability has been evaluated under 38 C.F.R. § 4.84a, 
Diagnostic Code 6009 which in part allows for a rating based 
on defective vision.  Consequently, the Board construes the 
claim of secondary service connection for defective vision 
that has been developed for appellate review as representing 
a claim for defective vision beyond that which is 
contemplated by the service-connected rating under Diagnostic 
Code 6009.  (The use of the term "defective vision" in this 
decision refers to defective vision not already contemplated 
by the rating under Diagnostic Code 6009.)


FINDINGS OF FACT

1.  No competent medical evidence has been presented to link 
hypertension or coronary artery disease, which was first 
clinically shown more than a year after military service, to 
the veteran's period of military service.

2.  No competent medical evidence has been presented showing 
that a stomach disability began during military service or 
may otherwise be attributed to the veteran's period of 
military service; peptic ulcer disease was not shown within a 
year of the veteran's separation from service.

3.  No competent medical evidence has been presented to show 
that defective vision has been caused or made worse by 
service-connected residuals of a perforated right tympanic 
membrane.

4.  The veteran did not participate in combat.

5.  The veteran's alleged in-service stressor has not been 
corroborated; consequently, the veteran's diagnosis of PTSD 
is not attributable to his period of military service.

6.  The veteran has scarring of the right tympanic membrane.



CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for coronary 
artery disease, hypertension, or stomach disability is not 
well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  The claim of secondary service connection for defective 
vision is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. § 3.310(a) (1998).

3.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1998).

4.  An increased (compensable) rating for residuals of a 
perforated right tympanic membrane is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.87a, 
Diagnostic Code 6211 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stomach

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

For certain chronic diseases, service incurrence or 
aggravation will be presumed when the disability is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  However, 
this presumption is a rebuttable one.  Id.  

The veteran claims that he suffers from a stomach disability 
as a result of being in close proximity to an explosion in 
1944, when, during training, a live mortar round fell short 
and landed right in front of him.  Service medical records 
are negative for complaints of, treatment for, or a diagnosis 
of a stomach disability.  The records are also silent 
regarding the alleged incident.  

At VA examinations in December 1947 and January 1949, the 
digestive system was normal.  

Treatment reports from a VA hospital in Montgomery, Alabama, 
dated from February to March 1959, show that the veteran was 
admitted for the first time with complaints of abdominal pain 
for about nine months.  Examination revealed a healed scar in 
the right lower quadrant of the abdomen and slight tenderness 
in the right lower quadrant of the epigastrium.  
Psychophysiologic gastrointestinal reaction, manifested by 
abdominal pain and nausea was diagnosed.  The veteran was 
advised to remain on a bland diet. 

At a January 1967 VA examination, no abnormalities other than 
a well-healed right lower quadrant surgical scar were noted.

At a February 1993 VA examination, the veteran gave a history 
of having had epigastric pain in 1950 when peptic ulcer 
disease was diagnosed.  He reported that he had been 
hospitalized for two to three weeks and his problem had 
resolved.  His complaints included chronic constipation and 
increased gas.  He denied epigastric pain.  It was noted that 
he had had an appendectomy.  Examination revealed that the 
abdomen was soft with an old, well-healed appendectomy scar.  
He had a large right inguinal hernia.  The diagnoses included 
"duodenal ulcer by history, 1950, resolved."

In the present case, the Board finds that the veteran's claim 
of entitlement to service connection for a stomach disability 
is not well grounded.  Service medical records are negative 
for complaints of, treatment for, or diagnosis of a stomach 
disability.  Post-service treatment records do not contain 
evidence of a stomach disability until February 1959, when 
psychophysiologic gastrointestinal reaction, manifested by 
abdominal pain and nausea was diagnosed.  The examiner did 
not provide an opinion regarding the etiology.

In short, no competent medical evidence has been presented to 
show that the veteran currently experiences any stomach 
disability that is attributable to problems incurred in or 
aggravated by military service.  Nevertheless, the Board 
notes that, even if it concedes that the veteran has a 
current stomach disability diagnosed as duodenal ulcer 
disease (see the February 1993 VA examination report showing 
a "history" of duodenal ulcer disease in 1950), no 
competent medical evidence has been presented to link any 
currently shown ulcer disease to military service, to a one-
year period following the veteran's separation from service, 
§§ 3.307, 3.309, or to any problems with continuing symptoms 
since service.  

The Board has considered the veteran's written statements 
regarding the onset of a stomach disability.  While he is 
competent to provide information regarding the symptoms he 
currently experiences and has experienced since his 
separation from military service, there is no indication that 
he is competent to diagnose a stomach disability or to 
comment upon its etiology or time of onset.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu, 2 Vet. App. at 494-
95.  Consequently, absent the presentation of competent 
medical evidence showing a link between post-service 
diagnosis and service, the veteran's claim may not be 
considered well grounded and must be denied.  

Coronary Artery Disease with Hypertension

In the veteran's case, his service medical records are 
negative for complaints of, treatment for, or diagnoses 
suggesting coronary artery disease or hypertension.  When the 
veteran was examined in February 1946 for separation from 
service, a blood pressure reading of 118/80 was noted.  
Additionally, hypertension was not diagnosed, and the 
cardiovascular system was considered normal following a 
December 1947 VA examination.  His blood pressure reading was 
120/80.

From the time of the veteran's separation from service in 
February 1946 until 1986, an interval of 40 years, there was 
no suggestion by competent medical evidence that he had 
hypertension or coronary artery disease.  Treatment reports 
from the Harrisburg Hospital show that, in July 1986, a 
stress test was performed and his blood pressure reading was 
210/110 after four minutes, and 146/80 at the end.  Cardiac 
stress test was positive for cardiac ischemia by symptoms and 
electrocardiogram (EKG) changes.

VA treatment reports, dated in July 1987, show that he was 
taking Hydrochlorothiazide for his blood pressure.  In 
December 1987, stable arteriosclerotic heart disease (ASHD) 
was diagnosed.  A VA discharge summary, dated in 
December 1992, shows that the diagnoses included history of 
coronary artery disease with coronary artery bypass graft in 
1989, ASHD with history of angina, and hypertension.  At a 
February 1993 VA examination, an EKG revealed left 
ventricular hypertrophy.  Essential hypertension was 
diagnosed.  None of the examiners, VA or private, provided an 
opinion regarding the onset of the veteran's hypertension or 
coronary artery disease.

Although the veteran has expressed his opinion as to the 
etiology of each of these claimed disabilities, his lay 
opinion on this medical question does not suffice.  See 
Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. App. at 92-93; 
Espiritu, 2 Vet. App. at 494-95.  Consequently, absent the 
presentation of competent medical evidence showing a link 
between post-service diagnoses and service, the veteran's 
claims may not be considered well grounded and must be 
denied.  Additionally, there is no basis in the evidence for 
finding that coronary artery disease, or hypertension was 
found during the one-year presumptive period following the 
veteran's separation from service.  38 C.F.R. §§ 3.307, 
3.309.

Defective Vision

In claims of secondary service connection, the provisions of 
38 C.F.R. § 3.310 specifically allow for a grant of service 
connection where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by already service-
connected disability.  38 C.F.R. § 3.310 (1998).  The Court 
has indicated that, when aggravation of a veteran's non-
service connected condition is proximately due to or the 
result of a service-connected condition, such veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 439.  For a 
claim of service connection on a secondary basis to be well 
grounded, competent medical evidence showing a causal 
relationship or aggravation must be presented.  Jones v. 
Brown, 7 Vet. App. 134 (1994).

The veteran contends that service connection is warranted for 
defective vision on a secondary basis because this disorder 
was proximately caused by his service-connected residuals of 
a perforated right tympanic membrane.  He claims that he is 
now legally blind as a result of the rupturing of blood 
vessels behind his eyes from the ruptured eardrum.  

While the record now contains evidence that the veteran is 
legally blind, there is no competent medical evidence to show 
that his blindness is proximately due to or the result of his 
service-connected residuals of a perforated right tympanic 
membrane, or is in any way made worse by any such disability.  
Indeed, the only competent medical evidence of record that 
directly addresses the etiology of an eye disability is a 
December 1992 VA discharge summary reflecting that the 
veteran had bilateral retinal vein occlusion resulting in a 
visual deficit.  A February 1993 VA visual examination report 
also confirmed that the veteran's loss of vision was due to 
bilateral retinal vein occlusion.  At that examination, the 
examiner noted that the veteran had a history of two 
perforated eardrums from an explosion in service, which 
explosion also left him with partial paralysis of the right 
eye.  It was also noted that, in 1989, the veteran had a 
central retinal vein occlusion in the right eye that required 
laser treatment.  It was further noted that, in the summer of 
1992, the veteran had a central retinal vein occlusion in the 
left eye that left him with progressively worsening vision.  
However, no link between such problems and the perforated 
tympanic membrane was provided.

Absent the presentation of competent medical evidence which 
tends to provide some link between service-connected 
disability and the onset or worsening of the veteran's 
vision, the veteran's claim of secondary service connection 
may not be considered well grounded.  Jones, 7 Vet. App. at 
134.  The veteran's own opinion regarding such a relationship 
does not suffice.  Layno, 6 Vet. App. at 470; Grottveit, 
5 Vet. App. at 92-93; Espiritu, 2 Vet. App. at 494-95. 

PTSD

The veteran contends that he has PTSD as a result of a 
stressful event he experienced in service.  His claims folder 
contains a medical report that reflects a diagnosis of PTSD 
and which indicates that PTSD is related to an in-service 
stressor.  Under these circumstances, the claim of 
entitlement to service connection for PTSD is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991); Cohen v. Brown, 10 
Vet. App. 128, 136-37 (1997); Zarycki v. Brown, 6 Vet. App. 
91, 99 (1993).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. at 138.  The stressor may be the result of either 
combat or non-combat experience(s).  Where it is determined 
that the veteran was engaged in combat with the enemy and the 
claimed stressor is related to such combat, the veteran's lay 
testimony regarding the claimed stressor is accepted as 
conclusive as to its actual existence absent clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).  Where, however, VA determines that the 
veteran did not engage in combat with the enemy, or that the 
veteran did engage in combat with the enemy, but the claimed 
stressor is not related to such combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates the veteran's statement as 
to the occurrence of the claimed stressor. See 38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (1998); West 
v. Brown, 7 Vet. App. 70, 76 (1994).

The veteran has maintained that an incident occurred in 
July 1944 in which a mortar round exploded in front of him 
during a training exercise.  At a February 1993 VA PTSD 
examination, the veteran reported that a live mortar round 
was shot over his head and landed too close, causing the 
perforation of his eardrums.  He reported that he was then 
hospitalized for one month, and later sent to Baxter General 
Hospital because of his nerves.  He stated that a spinal tap 
was done and he was told that he had a nervous disorder.  He 
reported that he was on the psychiatric unit once at the 
Osteopathic Hospital in Harrisburg many years ago when his 
children were small.  The diagnosis was PTSD.  It appears 
that the February 1993 examiner accepted the description of 
the explosion which reportedly damaged [the veteran's] sight 
and hearing as being sufficient to produce PTSD. 

With regard to the first requirement for a grant of service 
connection for PTSD (the necessity of a clear and current 
diagnosis of this disability), the Court has held that, at a 
minimum, a clear diagnosis must be an unequivocal one.  
Cohen, 10 Vet. App. at 139.  The February 1993 VA examination 
shows that the veteran has clearly been diagnosed with PTSD, 
which the examining physician has attributed to a military 
experience.  Consequently, the 38 C.F.R. § 3.304(f) 
requirement of an unequivocal diagnosis has been met.  See 
Cohen, 10 Vet. App. at 139-142; 38 C.F.R. § 3.304(f) (1998).

The second requirement necessary for a grant of service 
connection for PTSD is credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  As noted above, if the claimed stressor is not 
combat related, a veteran's lay testimony regarding an in-
service stressor is insufficient to establish the occurrence 
of the stressor and must be corroborated by credible 
supporting evidence.  Cohen, 10 Vet. App. at 142.  The Court 
has also noted that the occurrence of in-service stressors 
may be corroborated by service records as well as other 
sources.  Cohen, 10 Vet. App. at 142.  However, an opinion by 
a mental health professional based on a post-service 
examination of the veteran cannot be used as credible 
evidence to establish the occurrence of the stressor.  Id.

There is no confirming evidence in the claims folder, 
including decorations, that the veteran served in combat.  
Consequently, the Board finds that he did not engage in 
combat.  38 C.F.R. § 3.304(f) (1998).  In July 1997, the RO 
asked the veteran to provide specific information concerning 
the stressful event that he allegedly experienced.  In 
August 1997, the veteran submitted information regarding the 
alleged July 1944 mortar round explosion.  In September 1998, 
the RO referred this data to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), formerly called the 
U.S. Army and Joint Services Environmental Support Group, for 
the purpose of verifying the occurrence of the alleged in-
service stressor. 

A response from USASCRUR in February 1998 included the 
history of the 387th Infantry Regiment (387th Inf Reg), the 
veteran's stated unit of assignment.  This history, however, 
did not tend to corroborate the July 1944 mortar round 
explosion incident.  While it did confirm that the 387th Inf 
Reg was located at Camp San Luis Obispo, California, in 
July 1944, and that the unit began Amphibious Training on 
July 17, 1944, USASCRUR's response did not suggest training 
with live mortar rounds.  It was noted at one point that the 
soldiers participated in "actual invasion conditions" when 
coming ashore in boat teams, but this was not the type of 
training explained by the veteran who said that the explosion 
occurred when he was attacking a hill with pop-up targets.

Although the record contains a diagnosis of PTSD, this 
diagnosis is based on the veteran's subjective report of 
service experiences, which have not been verified by 
USASCRUR.  Service connection for PTSD requires a clear 
diagnosis of PTSD and credible supporting evidence of a 
stressful event that caused PTSD.  The Court has held that 
the Board is not required to grant service connection for 
PSTD solely on the basis that a physician or other health 
professional has accepted as credible an appellant's 
description of his experiences and diagnosed the appellant 
with PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
Medical statements accepting a veteran's report as credible 
and relating PTSD to events experienced in service do not 
constitute the requisite credible evidence of a stressor.  
See Moreau, 9 Vet. App. at 395.  Therefore, the February 1993 
diagnosis of PTSD may not serve as evidence to establish that 
the alleged event actually occurred.

Given the lack of credible supporting evidence as required by 
38 C.F.R. § 3.304(f), the Board finds that the greater weight 
of the evidence is against the veteran's claim of service 
connection.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule is not applicable, 
and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
1991).

Residuals of a Perforated Right Tympanic Membrane

Disability evaluations for service-connected conditions are 
determined by the application of a schedule of ratings that 
is based, as far as can practicably be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (1998). 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, 
it is the more recent evidence that is of primary concern, 
since such evidence provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994). 

At the most recent VA examination in February 1993, the 
veteran gave a history of sustaining a perforation of both 
eardrums following a concussion from mortar fire in service.  
Examination revealed the right auditory canal was clear.  The 
right tympanic membrane was markedly thinned in the mid 
portion.  Pseudomembrane was present but intact and mobile.  
Bilateral sensorineural hearing loss with associated scarred 
tympanic membranes was diagnosed.

The veteran's residuals of a perforated right tympanic 
membrane have been evaluated as zero percent disabling under 
the provisions of 38 C.F.R. § 4.87a, Diagnostic Code 6211, 
since February 1946.  The Board notes that a zero percent 
rating is the maximum rating allowable under Code 6211 
regardless of severity of the perforation.  Therefore, an 
increased schedular rating is not available.  (Other problems 
such as otitis media and hearing loss, about which the 
veteran has complained, are not on appeal before the Board.  
Additionally, no other "residual" disability has been 
identified.)

Although the veteran has expressed his belief that the 
perforated tympanic membrane warrants a higher rating, 
suggesting a claim for an extraschedular evaluation, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(1998).  The current evidence of record does not demonstrate 
that the perforated membrane itself has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (1998).  The intent of the 
schedule in cases of a perforated tympanic membrane is to 
award no compensation.  Diagnostic Code 6211.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  


ORDER

Service connection for coronary artery disease, hypertension, 
stomach disability, or PTSD is denied.

Secondary service connection for defective vision is denied.

An increased (compensable) rating for residuals of a 
perforated right tympanic membrane is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

